DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on June 23, 2022.  Claims 1-4 and 6-10 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claim 5 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the polymer film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to make claim 9 dependent on claim 6 or change “the polymer film” into “the substrate.”  For the compact prosecution, claim 9 will be examined as “wherein the substrate is a polyester film, a polycarbonate film, or a polyolefin film.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takoh (WO 2010/004690, using a machine translation for citation) in view of Stetter (WO 2015/200755).
Regarding claim 1, Takoh teaches an electrode film (Fig. 1; page 3, para. 8, line 4: the carbon electrode) comprising:
a substrate (Fig. 1; page 4, para. 2, line 1: the insulating substrate 1; page 20, para. 7, line 1: the flexible substrate),
a functional layer (Fig. 1; page 4, para. 3, line 1: the conductive layer 2) disposed at one side in a thickness direction of the substrate (page 4, para. 3, line 1: the conductive layer 2 may be provided on the insulating substrate 1; Fig. 1: indicating the conductive layer 2 disposed on the upper side of the insulating substrate 1; here the direction between upper and down sides is deemed to be the thickness direction), and
an electrically conductive carbon layer (Fig. 1; page 4, para. 7, line 1: the carbon film 3; page 5, para. 3, line 2: the carbon film 3 shows conductivity) disposed at one side in the thickness direction of the functional layer (page 4, para. 7, line 1: the carbon film 3 may be provided so as to cover the conductive layer 2) and having an sp2 bond and an sp3 bond (page 4, para. 7, lines 1-3: as the carbon film 3, a coating of carbon in which sp2 bonding and sp3 bonding are mixed is used).

Takoh further discloses the substrate uses materials such as ceramics, glass, quartz, plastic and the like (page 4, para. 2, lines 1-3).  Takoh does not explicitly disclose the substrate is rollable and has a thickness of 200 µm or less.
However, Stetter teaches a printed gas sensor including a substrate, an electrode layer formed on one side of said substrate ([0009] lines 1-4).  The substrate may comprise polymeric material, such as polyethylene, polypropylene, polyester, or fiberglass ([0038] lines 3-7).  The substrate thickness can range typically from about 100 microns to 250 microns ([0038] lines 10-11).  Thus, Stetter teaches the substrate of a gas sensor is made of polyolefin (i.e., polyethylene or propylene), polyester, or fiberglass ([0038] lines 3-7), having a thickness of 100 microns to 250 microns ([0038] lines 10-11), which makes the substrate a thin film that is deemed to be rollable due to its thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takoh by substituting its substrate with one that has a thickness within 100 microns to 250 microns, and is thus rollable, as taught by Stetter because such a thickness range is suitable for a substrate supporting the electrode layer for a gas sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 2, the designation “a gas barrier” for the functional layer is deemed to be inherent due to the same material between the prior art and the disclosure of the specification.  Here, Takoh teaches a functional layer that is a titanium layer (page 4, para. 4, lines 1-3: the material used for the conductive layer 2 is a conductive coating of Ti).  The same material is disclosed in the specification (Specification, [0039] lines 1-2: when the functional layer 3 is the metal layer, it functions as both of the gas barrier layer and the electrically conductive layer; [0037] lines 2-3: preferably, as the metal layer, a titanium layer is used), and thus the functional layer is identical in composition (i.e., the same material of titanium) would have the same property, i.e., being a gas barrier layer. MPEP 2112.01(I).

Regarding claim 3, Takoh teaches the functional layer is a metal layer (page 4, para. 4, lines 1-2: the material used for the conductive layer 2 is a conductive coating of Ti).

Regarding claim 4, Takoh teaches the functional layer (Fig. 1; page 4, para. 3, line 1: the conductive layer 2; page 4, para. 4, lines 1-3: the material used for the conductive layer 2 is a conductive coating of Pt) has a thickness of 5 nm or more (page 20, para. 1, lines 1-2: a platinum layer with a thickness of 300 nm was formed on the substrate). 

Regarding claim 6, Takoh teaches the rollable substrate is a polymer film (page 4, para. 2, lines 1-3: the material of the insulating substrate 1 is one having high insulating properties such as plastic; Stetter further teaches wherein the substrate may comprise polymeric material, such as polyethylene, polypropylene, polyester, or fiberglass ([0038] lines 3-7)).

Regarding claim 7, Takoh teaches the electrode film is an electrode (Fig. 1; page 3, para. 8, line 4: the carbon electrode) for electrochemical measurement (page 1, para. 1, line 1: a carbon electrode, an electrochemical sensor; page 4, para. 3, lines 4-5: the resistance loss at the time of electrochemical measurement is reduced, and the detection sensitivity of the sensor is improved).
Further, the designation “for electrochemical measurement” is deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The electrode as taught by Takoh are identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.

Regarding claim 8, Takoh teaches an electrochemical measurement system (Fig. 6; page 14, para. 6, line 1: the electrochemical sensor 14) comprising:
the electrode film according to claim 7 (Fig. 1, 6; page 3, para. 8, line 4: the carbon electrode) comprising:
a substrate (Fig. 1, 6; page 4, para. 2, line 1: the insulating substrate 1; page 20, para. 7, line 1: the flexible substrate),
a functional layer (Fig. 1, 6; page 4, para. 3, line 1: the conductive layer 2) disposed at one side in a thickness direction of the substrate (page 4, para. 3, line 1: the conductive layer 2 may be provided on the insulating substrate 1; Fig. 1, 6: indicating the conductive layer 2 disposed on the upper side of the insulating substrate 1; here the direction between upper and down sides is deemed to be the thickness direction), and
an electrically conductive carbon layer (Fig. 1, 6; page 4, para. 7, line 1: the carbon film 3; page 5, para. 3, line 2: the carbon film 3 shows conductivity) disposed at one side in the thickness direction of the functional layer (page 4, para. 7, line 1: the carbon film 3 may be provided so as to cover the conductive layer 2) and having an sp2 bond and an sp3 bond (page 4, para. 7, lines 1-3: as the carbon film 3, a coating of carbon in which sp2 bonding and sp3 bonding are mixed is used),
wherein the electrode film is an electrode for electrochemical measurement (page 1, para. 1, line 1: a carbon electrode, an electrochemical sensor; page 4, para. 3, lines 4-5: the resistance loss at the time of electrochemical measurement is reduced, and the detection sensitivity of the sensor is improved).

Takoh further discloses the substrate uses materials such as ceramics, glass, quartz, plastic and the like (page 4, para. 2, lines 1-3).  Takoh does not explicitly disclose the substrate is rollable and has a thickness of 200 µm or less.
However, Stetter teaches a printed gas sensor including a substrate, an electrode layer formed on one side of said substrate ([0009] lines 1-4).  The substrate may comprise polymeric material, such as polyethylene, polypropylene, polyester, or fiberglass ([0038] lines 3-7).  The substrate thickness can range typically from about 100 microns to 250 microns ([0038] lines 10-11).  Thus, Stetter teaches the substrate of a gas sensor is made of polyolefin (i.e., polyethylene or propylene), polyester, or fiberglass ([0038] lines 3-7), having a thickness of 100 microns to 250 microns ([0038] lines 10-11), which is deemed to be rollable due to its thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takoh by substituting its substrate with one that is rollable and has a thickness within 100 microns to 250 microns as taught by Stetter because the thickness range from 100 microns to 250 microns is suitable for a substrate supporting the electrode layer for a gas sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Further, the designation “for electrochemical measurement” is deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The electrode as taught by Takoh are identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.

Regarding claim 9, Takoh and Stetter disclose all limitations of claim 1 as applied to claim 1.  Takoh does not explicitly disclose the substrate is a polyester film, a polycarbonate film, or a polyolefin film.
However, Stetter teaches a printed gas sensor including a substrate, an electrode layer formed on one side of said substrate ([0009] lines 1-4).  The substrate may comprise polymeric material, such as polyethylene, polypropylene, polyester ([0038] lines 3-7).  Thus, Stetter teaches the substrate of a gas sensor is made of polyolefin (i.e., polyethylene or propylene) or polyester ([0038] lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takoh by substituting its substrate with one formed from a polyester or polyolefin as taught by Stetter.  The suggestion for doing so would have been that polyester or polyolefin is a suitable material for being the substrate film supporting an electrode layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Here, the designation “rollable” of the substrate is deemed to be inherent due to the same materials and the same structure between the prior art and the disclosure of the specification.  Stetter teaches the substrate made of polyester having a thickness of 100 microns to 250 microns (Stetter, [0038] lines 6, 10-11), which has the same material (Specification, [0025] lines 1-2: polyester resin) having an overlapping thickness, from 2 µm to 200 µm (Specification, [0027] lines 1-2) with the claimed thickness, and thus the polyester substrate that is deemed to be a film must have the same property, i.e., rollable. MPEP 2112.01(I).

Regarding claim 10, Takoh teaches the substrate is a thin glass (page 4, para. 2, lines 1-2: the substrate 1 uses materials having high insulating properties such as glass) film (the combined Takoh and Stetter would necessarily result in the substrate thin due to its thickness and being deemed to be a thin film and rollable as applied to claim 1).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues Takoh does not disclose insulating substrate 1 has “a rollable substrate having a thickness of 200 µm or less” (page 5, para. 5).  This argument is persuasive because the prior art, Stetter, is now relied on the teach the thickness of the substrate of 100 microns to 250 microns ([0038] lines 10-11) which overlaps the claimed thickness range recited in claim 1, and thus the substrate is a thin film and deemed to be rollable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAITLYN MINGYUN SUN/Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795